Citation Nr: 0015794	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1967 to August 
1969, and from July 1971 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to a TDIU.


REMAND

The appellant contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment consistent with his education and his 
occupational experience.  He currently holds a combined 70 
percent rating for his service connected back disability, 
status post multiple laminectomies, diskectomy and 
foraminotomy with fusion from L3 to S1, bilateral defective 
hearing with vertigo and degenerative changes of the right 
great toe.  His significant non- service connected 
disabilities include cardiovascular disease, status post 
acute myocardial infarction, and diabetes mellitus.  His 
previous occupational history primarily involved security 
work. 

In connection with his claim on appeal, the appellant 
complains of constant back pain, muscle spasms and weakness 
of the lower extremities with an inability to sit or stand 
for prolonged periods of time.  His right toe disability 
becomes painful and numb upon prolonged standing.  He is 
virtually deaf in the right ear with impaired hearing in the 
left.  He also complains of bouts of vertigo.  He alleges 
that these disabilities preclude him from engaging in 
substantially gainful employment.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his TDIU claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  As such, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Upon review of the evidence of record, the Board notes that a 
VA examiner who conducted spine and feet examinations in 
January 1999 indicated that the appellant's ability to work 
was "limited" and that he was "capable of sedentary 
employment only if it could be found."  However, it is 
unclear as to whether the examiner considered the appellant's 
hearing loss and vertigo disability in rendering this 
opinion.  Accordingly, the Board finds the appellant should 
be afforded a VA general medical examination in order to 
obtain opinion as to whether the appellant's service 
connected disabilities, alone, preclude him from 
substantially gainful employment consistent with his 
education and his occupational experience.

Furthermore, the Board notes that additional records, not 
currently associated with this file, may be pertinent to the 
proper adjudication of this case.  In this respect, the 
appellant has indicated that his recent medical records from 
Riverview Regional Medical Center are pertinent to his claim 
on appeal.  The RO's attempt to obtain these records was 
unsuccessful due to an outdated authorization form.  Also, 
the appellant recently testified to applying for disability 
benefits from the Social Security Administration (SSA).  See 
Lind v. Principi, 3 Vet App 493 (1992) (VA must seek to 
obtain SSA records before proceeding with the appeal).  The 
RO should attempt to obtain these records prior to any 
further adjudication.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary authorization, 
the RO should obtain all medical records from 
Riverview Regional Medical Center since September 
1998.

2.  The RO should obtain the appellant's VA 
clinical records for treatment for his service 
connected disabilities since July 1997.

3.  The RO should obtain all supporting documents 
and medical records related to the appellant's 
claim for disability benefits from SSA.

4.  Following receipt of additional medical 
evidence, the appellant should be afforded a VA 
general medical examination in order to obtain 
opinion as to his degree of industrial impairment 
related to his service connected disabilities.  
The examiner should review the contents of the 
claims file, and obtain relevant history from the 
appellant.  Following the examination, the 
examiner should express opinion as to whether the 
appellant's service connected disabilities, alone, 
preclude him from engaging in substantially 
gainful employment consistent with his education 
and his occupational experience.

5.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
In the event the benefits sought are not granted, 
the appellant and his representative should be 
provided with supplemental statements of the case 
and afforded a reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




